DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5,7,8,14-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the meaning of the claim language is unclear:”…presetting m neural network scales, and generating m+1 scale division points n0, nl,..., nm in total…”  (Claim 4, line 6). It is unclear how many division points a neural network scale has? In addition, the upper bounds of the frequency fm and the scale division point nm are unclear. It is understood that frequency and the scale division points are positive integer numbers and greater than 0. However, it would encompass the sequence of numbers never ends, and is infinite. Neither the specification nor claim has a deliberate and clear definition of the fm and nm. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 3,11,12,21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
“A dynamic voltage frequency scaling (DVFS) method, comprising: 
obtaining a processor load and a neural network configuration signal within a time period; and
 predicting a frequency of a processor in a next time period.”  (See claim 1)
This judicial exception is not integrated into a practical application because of the following reasoning:
101 PEG Analysis
Step 1
Claim 1 is directed to a method. 
Step 2A-Prong 1
The judicial exception is: “…predicting a frequency of a processor in a next time period.”  (Claim 1, line)

Step 2A-Prong 2
The additional elements are:
“…A dynamic voltage frequency scaling (DVFS) method, comprising: 
obtaining a processor load and a neural network configuration signal within a time period…” (Claim 1, lines 1-3)
The obtaining step is recited at a high level of generality (i.e., as a general means of obtaining or collecting a processor load and a neural network configuration signal within a time period), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The dynamic voltage frequency scaling (DVFS) method (preamble) is also recited at a high level of generality, and is merely a field of use as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See also MEP 2106.05(h))

Step 2B
As discussed with respect to Step 2A Prong 2, the additional elements in the claim do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The same analysis applies here in 2B, and the claim cannot provide an inventive concept in Step 2B. Here, the obtaining step is considered to be extra-solution activity in Step 2A, and it is no more than what is well-understood, routine, conventional activity in the field. The extrinsic evidence (see Phan et al. 20170327224, para [0055]. See also Yang et al. (20110004575), para [0031]) shows that Dynamic Voltage and Frequency Scaling used in neural network for the purpose of collecting configuration information, such as the processor’s load (e.g. the performance constraints as in Phan) and configuration (e.g. the deep learning information as in Phan), and changing the operating voltage and frequency to minimize the power consumption of a neural processor is a well-understood, routine, conventional activity in the field. The use of  DVFS to mere collecting, obtaining, or receiving of data, such as processor’s load and neural processor’s configuration, is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). See also the USPTO guidelines for Berkheimer Option 3, Subject Matter Eligibility: Well-Understood, Routine, Conventional Activity, 2018. 
Therefore, from the above reasoning, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

 “predicting a voltage of a processor in the next time period according to a predicted frequency.”
Similar analysis in claim 1 is also applicable to the dependent claim 2, specifically the Step 2A-Prong 1
The judicial exception is: “predicting a voltage of a processor in the next time period according to a predicted frequency.”
  (Claim 2, line)
Nothing in the claim feature precludes the step of the predicting from practically being performed in the mind by human. For example, the claim encompasses a user simply predicting or speculating the voltage, such as the operating voltage, or the power, based on the processor’s predicted frequency in his/her mind. 
In addition, the analysis of Step 2A-Prong 2 in claim 1 is also applicable in claim 2. For the sake of clarity the details of the analysis are not being repeated herein.
As to Step 2B, similar analysis in Step 2B in claim 1 is also applicable in claim 2. Specifically, the extrinsic evidence (Yang et al. (20110004575), para [0085]) shows a formula for computing the power by: P=V2CF 
It can be readily seen that the P=V2CF => V2=P/CF => V=√(P/CF), where V is the predictive voltage according to the predicted frequency F. This formula is a well-understood, routine to obtain power consumption in the art as shown by Yang.

Therefore, from the above reasoning, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As to claim 3, claim 3 is dependent from claim 1 and recites:
“3. The method of claim 1, wherein predicting the frequency of the processor in the next time period includes predicting a frequency of a storage unit and/or a computation unit.”
Similar analysis in claim 1 is also applicable in claim 3. For example, not only the frequency of a processor can be predicted in mind, but also the frequency of a storage and/or the frequency of a computation unit can be predicted or speculated in human mind. (Step 2A-Prong 1) As for the Step 2A-Prong 2, no additional elements can be found in claim 3. Claim 3 is rejected under the same reasoning as in claim 1 above.
As to claim 11, claim 11 recites:
“11. A DVFS co-processor, comprising: 
a signal acquisition unit configured to acquire a workload of a processor and a neural network configuration signal; and 
a performance prediction unit configured to receive a neural network configuration signal, and 
predict a frequency and a voltage of the processor in a next time period according to a present load of the processor.”
101 PEG Analysis
Step 1

Step 2A-Prong 1
The judicial exception is:
“…predict a frequency and a voltage of the processor in a next time period according to a present load of the processor.”  (Claim 11, lines 6, 7)
Nothing in the claim feature precludes the step of the predicting from practically being performed in the mind by human. For example, the claim encompasses a user simply predicting or speculating the frequency, such as the clock rate or the speed, or the like, according to a present load of a processor in his/her mind. The mere nominal recitation of “according to a present load of the processor” does not take the claim limitation out of the mental processes grouping. For example, the present load of a processor can also be observed or predicted by a user. Thus, the claim recites a mental process.
Step 2A-Prong 2
The additional elements are:
“11. A DVFS co-processor, comprising: 
a signal acquisition unit configured to acquire a workload of a processor and a neural network configuration signal; and 
a performance prediction unit configured to receive a neural network configuration signal…”  (Claim 11, lines 1-5) 
Both the signal acquisition unit to acquire a processor workload and a neural network configuration signal and the performance prediction unit to receive a neural network signal are recited at a high level of generality (i.e., as a general means of gathering the processor “performance prediction unit” there is no meaningful effect of the neural network signal can be found on the frequency prediction except to receive the neural network configuration signal (claim 11, line 5). 
The dynamic voltage frequency scaling (DVFS) co-processor (preamble) is also recited at a high level of generality, and is merely a field of use as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See also MEP 2106.05(h))
Step 2B
Similar analysis in claim 1 for Step B is also applicable in claim 11. To simply put, and not to repeat the details of the analysis, the extrinsic evidence (see Phan et al. 20170327224, para [0055]. See also Yang et al. (20110004575), para [0031]) shows that Dynamic Voltage and 
Therefore, from the above reasoning, the claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As to claim 12, claim 12 recites:
“12. The DVFS co-processor of claim 11, wherein in the performance prediction unit, predicting the voltage and the frequency of the processor in the next time period and the frequency includes predicting a frequency of a storage unit and/or a computation unit.”
Step 1
Claim 12 is dependent form claim 11 and is directed to a co-processor.
Step 2A-Prong 1
The judicial exception is:
“…predicting the voltage and the frequency of the processor in the next time period and the frequency includes predicting a frequency of a storage unit and/or a computation unit.”

Step 2A-Prong 2
The additional elements are:
“12. The DVFS co-processor of claim 11, wherein in the performance prediction unit…”  (Clam 12, line 1)
As discussed above in the parent claim 11, the mere nominal recitation of a generic performance prediction unit does not impose any meaningful limits on practicing the abstract idea. Furthermore, similar analysis of Step 2B in claim 11 is also applicable in claim 12. For example, the extrinsic evidence (see Phan et al. 20170327224, para [0055]. See also Yang et al. (20110004575), para [0031]) shows that the DVFS, Dynamic Voltage and Frequency Scaling used in neural network for the purpose of collecting configuration information, such as the processor’s workload (e.g. the performance constraints as in Phan) and the neural configuration (e.g. the deep learning information as in Phan), and changing the operating voltage and frequency to minimize the power consumption of a neural processor is a well-understood, 
Therefore, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As to independent claim 21, claim 21 includes similar limitations of claim 11 except is directed to “An electronic device, comprising…” (See claim 21, preamble). Examiner holds that similar analysis under 101 PEG in claim 11 is also applicable in claim 21. For the sake of simplicity, the details of the analysis are not being repeated herein. The addition of “An electronic device” in the claim is recited at a high level of generality, and is merely a field of use as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See also MEP 2106.05(h)) Therefore, claim 21 is rejected under the same reason as in claim 11 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Yang et al. (20110004575).
As to claim 1, Yang teaches a dynamic voltage frequency scaling (DVFS) method, comprising (see the Dynamic Frequency and Voltage Scaling (iDVFS) in fig.1, para [0066]): 
obtaining a processor load [HPC statistics] and a neural network configuration signal within a time period [machine leaning function/learned model/learning stage or cycle] (see para [0067], describes the system is initially trained based on reported user satisfaction levels and HPC statistics using machine learning models, e.g., artificial neural networks. Para [0070], further teaches data is gathered that associates an individual user's satisfaction with different hardware performance counter readings and statistics.  These instances are then used to build a predictive model that estimates the satisfaction of a particular user from the HPCs. Para [0041], Table 1, introduces what are the processor’s activities/loads represented by the HPC 
predicting a frequency of a processor [processor’s frequency in the predictive model] in a next time period. (e.g. the predictive stage or any time the predictive frequency can be used; the result of the predictive model is available for a next time use, or the like) according to a present load [HPC values are sampled] of the processor (see para [0068], describes before execution, the learned model is loaded by the system.  During run time, the HPC values are sampled, entered into the predictive model, and then the predicted user satisfaction is used to dynamically set the processor frequency. See also citation of para [0070] regarding the predictive model is built based on the statistics above).
As to claim 2, Yang does not explicitly show predicting a voltage of a processor in the next time period according to a predicted frequency, as claimed.
However, Yang, in the same patent, teaches:
“The dynamic power consumption of a processor is directly related to frequency and supply voltage and can be expressed using the formula P=V2CF, which states that power is equal to the product of voltage squared, capacitance, and frequency.  By using the frequency traces and the nominal voltage levels on our target processor, we calculated the relative dynamic power consumption of the processor.” (See para [0085], emphasis added)
From the above teaching, it can be readily seen that the predictive frequency F can be used to obtain or derive the predictive voltage V by: 
2CF => V2=P/CF => V=√(P/CF), where V is the predictive voltage according to the predicted frequency F.
Therefore, Yang teaches predicting (i.e. by the formula) a voltage [V] of a processor [target processor] in the next time period (e.g. the time the voltage is being obtained or any time the voltage is being used) according to a predicted frequency [F], as claimed.
Further evidence in Yang also shows the voltage can be predicted. See Yang employs dynamic voltage and frequency scaling (DVFS) “which is a power reduction techniques used in modern processors.  DVFS make decisions online to change microprocessor frequency and voltage according to processing needs.  Existing DVFS techniques in high-performance processors select an operating point (e.g., CPU frequency and voltage) based on the utilization of the processor.”  (See Yang, Para [0035], emphasis added)
As to claim 3, Yang teaches wherein predicting the frequency of the processor in the next time period includes predicting a frequency (see the processor’s frequency in the predictive model with the details of the claim mapping in claim 1 above) of a storage unit [memory] and/or a computation unit [CPU]. (see para [0039],  some embodiments according to the present invention provide for microprocessors that include integrated hardware performance counters (HPC) for non-intrusive monitoring of a variety of processor and memory system events.  HPCs provide low-overhead access to a wealth of detailed performance information related to CPU's functional units, caches, main memory, etc.)
As to claim 4, Yan teaches the method of claim 1, wherein predicting the frequency of the processor in the next time period includes (see the processor’s frequency in the predictive model as cited in claim 1 above): 

generating m+1 [4+1] frequency segmentation points f0, fl,..., and fm in total (see the 5 frequency levels at 1,2,…, and 5 as f0,fl,…, and fm), wherein f0<fl<... <fm, f0 ,fl,..., and fm are real numbers greater than 0 (see 1,2,…, and 5 are real numbers), and m [4] is a positive integer greater than 0 (see the frequency ranges 5 =m+1 => m=4 > 0. See fig.7(a), para [0120]), and
presetting m [p-1] neural network scales (see NN x1-xp inputs, the scales being p-1, para [0071]), and generating m+1 [p-1+1] scale division points n0,nl,...,nm in total (see the p inputs of x.sub.1-x.sub.p as n0-nm), wherein n0<nl<... <nm, n0,nl,..., and nm are positive integers greater than 0 (see p inputs x1<x2…<xp which are positive integers), and m is a positive integer greater than 0  (see the p-1 inputs are positive that starts with 1).
As to claim 11, Yang teaches a DVFS co-processor (see the system provides for Dynamic Frequency and Voltage Scaling (iDVFS) in fig.1, para [0066]), comprising:
 	a signal acquisition unit [iDVFS: machine learning model] configured to acquire a workload [HPC statistics] of a processor and a neural network configuration signal [machine leaning function/learned model] (see para [0067], describes the system is initially trained based on reported user satisfaction levels and HPC statistics using machine learning models, e.g., artificial neural networks. Para [0070], further teaches data is gathered that associates an individual user's satisfaction with different hardware performance counter readings and statistics.  These instances are then used to build a predictive model that estimates the satisfaction of a particular user from the HPCs. Para [0041], Table 1, introduces what are the 
a performance prediction unit [iDFVS: Runtime Power Management and the predictive model] configured to receive a neural network configuration signal [leaned model], and predict a frequency [processor’s frequency in the predictive model] and a voltage (voltage not explicitly shown, but see Note 1 below) of the processor in a next time period (e.g. the predictive stage or any time the predictive frequency can be used) according to a present load [HPC values are sampled] of the processor (see para [0068], describes before execution, the learned model is loaded by the system.  During run time, the HPC values are sampled, entered into the predictive model, and then the predicted user satisfaction is used to dynamically set the processor frequency. See also citation of para [0070] regarding the predictive model is built based on the statistics above).
Note 1: 
Yang does not explicitly teaches to predict the voltage, as claimed (Claim 11, line 6). However, Yang, in the same patent, teaches:
“The dynamic power consumption of a processor is directly related to frequency and supply voltage and can be expressed using the formula P=V2CF, which states that power is equal to the product of voltage squared, capacitance, and frequency.  By using the frequency traces and the nominal voltage levels on our target processor, we calculated the relative dynamic power consumption of the processor.” (See para [0085], emphasis added)

P=V2CF => V2=P/CF => V=√(P/CF), where V is the predictive voltage.
Further evidence in Yang also shows the voltage can be predicted. See Yang employs dynamic voltage and frequency scaling (DVFS) “which is a power reduction techniques used in modern processors.  DVFS make decisions online to change microprocessor frequency and voltage according to processing needs.  Existing DVFS techniques in high-performance processors select an operating point (e.g., CPU frequency and voltage) based on the utilization of the processor.”  (See Yang, Para [0035], emphasis added)
As to claim 12, Yang teaches wherein in the performance prediction unit, predicting the voltage and the frequency of the processor in the next time period and the frequency (see details of the claim mapping and Note 1 above) includes predicting a frequency of a storage unit [memory] and/or a computation unit [CPU]. (see para [0039],  some embodiments according to the present invention provide for microprocessors that include integrated hardware performance counters (HPC) for non-intrusive monitoring of a variety of processor and memory system events.  HPCs provide low-overhead access to a wealth of detailed performance information related to CPU's functional units, caches, main memory, etc.)
As to claim 21, claim 21 includes similar limitations as claim 11 except it is directed to “An electronic device, comprising…”  (See claim 21, line 1). Examiner holds that Yang’s system of Frequency and Voltage Scaling (iDVFS) ( fig.1, para [0066]), which is used in modern processors and make decisions online to change microprocessor frequency and voltage according to processing needs (para [0035]) is an electronic device or can be implemented in an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (20110004575) in view of Chen et al. (20020171603).
As to claim 6, Yang does not but Chen teaches wherein predicting the frequency (e.g. by setting the frequency multiplier factor of the CPU according to the calculated result) of the processor [CPU frequency] in the next time period (e.g. see the output cycle or at the time that the clock multiplier factor is determined at the neural network 100 as a next time period) includes: 
(See para [0021], the environmental parameters, that are possible to affect a usage rate of the CPU, are inputted to each basis point (not shown) of the neural network 100.  The neural 
performing fine granularity regulation (e.g. CPU frequency change according to calculated result) on the frequency of the computation unit [100] according to a present time precision [calculated result] of the neural network (see para [0022], after each of the environmental parameters in the pattern is calculated by the neural network 100, a calculated result is outputted as a control signal CT for changing the CPU frequency), 
when the present precision [calculated result: 72] of the neural network [neural network 100] is higher than an expected precision [CT :70], decreasing the frequency (the clock multiplier factor is set to 7x) of the computation unit [CPU] (see para [0022]. Note: see the calculated result is 72 and the frequency multiplier factor should be 7.2x, but it is set to 7.0x which is lower than 7.2x), and 
when the present accuracy [calculated result: 88] of the neural network is lower than an expected precision [CT:90], increasing the frequency (frequency multiplier factor is set to 9x) of the computation unit. (See para [0022], if the calculated result is 88, then the clock multiplier factor for the CPU is set to 9x, which is higher than 8.8x, i.e. the frequency multiplier factor is increased from 8.8x to 9.0x).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein predicting the frequency of the processor in the next time period includes: performing fine granularity regulation on the frequency of the computation unit according to a present time precision of the neural network, when the present precision of the neural network is higher than an expected precision, decreasing the 
As to claim 9, claim 9 includes similar limitations of claim 6 except claim 6 is dependent from claim 1 while claim 9 is dependent from claim 2. Claims 1 and claim 2 are rejected by Yang as set forth above. Therefore, claim 9 is rejected under the same reason as in claim 6 above and the details of rejection are not being repeated herein.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (20110004575) in view of He et al. (20090013201).
As to claim 13, Yang teaches the DVFS co-processor of claim 11, further comprising: 
a frequency scaling unit [iDVFS] configured to receive a frequency signal [μUS], predicted by the performance prediction unit, of the processor in the next time period (see the predicted frequency at each interval in [0074]), and 
f ρ of M in para [0074]. For the storage unit and/or computation unit of the processor, see the memory and the CPU in para [0039], see para [0039],  some embodiments according to the present invention provide for microprocessors that include integrated hardware performance counters (HPC) for non-intrusive monitoring of a variety of processor and memory system events.  HPCs provide low-overhead access to a wealth of detailed performance information related to CPU's functional units, caches, main memory, etc.).
Yang does not but He specifically teaches:
a voltage scaling unit (e.g. the DVS model used by the processor) configured to receive a voltage signal [voltage value], predicted by the performance prediction unit, of the processor in the next time period (see the predicted corresponding voltage value found from a voltage-frequency correspondence table provided by the manufacturer of the CPU in [0029], fig.1 S160), and 
scale a voltage (e.g. see the voltage value corresponding to the load %) of the storage unit [CPU:memory] and/or computation unit in the processor [CPU:ALU] (see the voltage that corresponds to 30% pf the CPU load found in the lookup table in [0029].fig.1 S160. Note A: The ALU is the critical component or the heart of CPU, i.e. without ALU, there is no CPU. Similarly, another main component of CPU is the memory. See also para [0010], introduces the construction of a prediction model based on the second number of processor load values to predict the processor load value of the processor in next time interval, and adjusting the voltage/frequency of the processor based on the predicted processor load value).
.
Allowable Subject Matter
Claims 5, 7, 8, 10, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
a) The determination of frequency scaling range of the computation unit according to a scale n of a present processing layer, and if ni-1<n<ni, the frequency scaling range of the computation unit is fi-1<f<fi, the narrowing of the frequency scaling range of the computation unit according to a type of the present processing layer,  the division of the layer into two types including a compute-intensive layer and a memory-access-intensive layer, the compute-intensive layer 
if the layer is a memory access-intensive layer, the frequency scaling range of the computation unit is fi-1/2<f<(fi-1+fi)/2. (Claim 5)
b) The preset of the k frequency scaling ranges for the storage unit, and generating k+1 frequency segmentation points FO,F1,...,and Fk in total, wherein FO<F1<...<Fk, FO,F1,...,and Fk are real numbers greater than zero, and k is a positive integer greater than zero, 
presetting k neural network scales, and generating k+1 scale segmentation points N0,N1,..., and Nk in total, wherein N0<N1<... <Nk, N0,N1,...,Nk are positive integers greater than zero, and k is a positive integer greater than zero, and the determination of the frequency scaling range of the storage unit according to a scale N of a present processing layer, and if Ni-1<N<Ni, the frequency scaling range of the storage unit is Fi-1<F<Fi. (Claim 7)
c) The narrowing of the frequency scaling range of the computation unit according to the type of the present processing layer, dividing the layer into two types including a compute-intensive layer and a memory-access-intensive layer, the compute-intensive layer include a convolutional layer, and the memory access-intensive layer includes a fully connected layer, a pooling layer, and an active layer, and if the layer is a compute-intensive layer, the frequency scaling range of the computation unit is Fi-1<F<(Fi-1+Fi)/2, if the layer is a memory access-intensive layer, the frequency scaling range of the computation unit is (Fi-1+Fi)/2<F<Fi. (Claim 8)
d) When the frequency scaled from high to low, decreasing the frequency at first and then decreasing a voltage, and when the frequency scaled for low to high, increasing the voltage at 
e) The preset m frequency scaling ranges for the computation unit; generate m+1 frequency segmentation points f0,f1,..., and fm in total, wherein f0<fl<.. <fm, f0,f1,...,and fm are real numbers greater than zero, and m is a positive integer greater than zero;  preset m segments of neural network scales;  generate m+1 scale division points n0,n1,...,nm in total, wherein n0<n1<... <nm, n0,n1,...,nm are positive integers greater than zero and m is a positive integer greater than zero; the  determination of the frequency scaling range of the computation unit according to a range of a scale n of a present processing layer, and if ni-1<n<ni, the frequency scaling range of the computation unit is fi-1<f<fi.  (Claim 14)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Gary et al. 20040025069, para [0011], is cited for the teaching of dynamically changing of frequency and voltage based on the workload.
b) Phan et al. 20170327224 is cited for the teaching of a neural network system involves Dynamic Voltage and Frequency Scaling (DVFS).  (See para [0055], one approach to energy-aware real-time scheduling implemented by the IDMM 120 involves a technique called Dynamic 
c) Jung 20150261250 is cited for the changing of the frequency according to the operating state of the system for lowering the power consumption (see para [0082][0083]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DANIEL H. PAN
Examiner
Art Unit 2182




/DANIEL H PAN/Primary Examiner, Art Unit 2182